PER CURIAM
Liberty Northwest Insurance Corporation seeks review of an order of the Workers’ Compensation Board assigning to it responsibility for claimant’s occupational disease claim.
The statutes pertinent to this review have been amended by Oregon Laws 1995, chapter 332. Because the amended version of the statutes is applicable here, we remand for reconsideration in the light of the new law. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995).
Reversed and remanded for reconsideration.